EXHIBIT 10.1
SETTLEMENT AGREEMENT
     This SETTLEMENT AGREEMENT (this “Agreement”) is made and entered into as of
December 14, 2010, by and among GOLCONDA CAPITAL PORTFOLIO, L.P., a Texas
limited partnership, GOLCONDA CAPITAL MANAGEMENT, LLC, a Texas limited liability
company and the general partner of Golconda Capital Portfolio, L.P., and WILLIAM
D. SUMMITT (the foregoing entities and individuals collectively, the “Golconda
Group” and each individually, a “Member”) and AMERICAN PACIFIC CORPORATION, a
Delaware corporation (the “Company”).
     WHEREAS, Golconda Capital Portfolio, L.P. and William D. Summitt submitted
a letter, dated October 26, 2010 (the “Nomination Letter”), of their intent to
nominate William D. Summitt, Charlotte E. Sibley, Bart Weiner and David B. Lee
(the “Original Four Nominees”) for election to the Company’s Board of Directors
(the “Board”) at the 2011 annual meeting of stockholders of the Company (such
meeting, including any adjournment thereof, the “2011 Annual Meeting”);
     WHEREAS, on November 12, 2010, the Chairman of the Board of the Company
responded to the Nomination Letter, which response letter was filed as an
exhibit to a Current Report on Form 8-K filed with the U.S. Securities and
Exchange Commission (“SEC”) on November 12, 2010;
     WHEREAS, the Company has announced an intention to recommend to the
Company’s stockholders adoption at the 2011 Annual Meeting of an amendment to
the Company’s certificate of incorporation to reduce the percentage of votes
required to elect directors from 80% to a simple majority; and
     WHEREAS, the Company, after consultation with a number of its stockholders,
including Members of the Golconda Group, has determined that the interests of
the Company and its stockholders would be best served at this time by, among
other things, resolving issues regarding corporate governance by mutual and
constructive agreement, rather than by a proxy solicitation contest and the
substantial expense, disruption of Company activities, distraction of management
and adverse publicity that may result therefrom.
     NOW, THEREFORE, in consideration of and reliance upon the mutual
representations, warranties, covenants and agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:
1. Board Composition.
     (a) Prior to December 31, 2010, and in accordance with the certificate of
incorporation and bylaws of the Company, the Board shall increase its size to
twelve (12) members. Concurrently with or promptly following the increase in the
size of the Board, the Company shall appoint to the Board Charlotte E. Sibley,
as a Class B director, and Bart Weiner, as a Class C director, after a
determination by the Board’s Corporate Governance Committee that such
individuals are qualified and are independent under the rules and regulations of
the SEC and The NASDAQ Stock Market LLC, provided, however, that if the
Corporate Governance Committee does not find such individuals qualified and
independent or if such individuals should withdraw their nomination prior to
accepting their initial appointment to the Board, representatives of the Board
and the Golconda Group shall work together in good faith to propose alternative
director nominees to the Board acceptable to the Board and to the Golconda Group
and determined to be qualified and independent by the Corporate Governance
Committee. The Company shall nominate Ms. Sibley for re-election to the Board at
the 2011 Annual Meeting and Mr. Weiner for re-election to the Board at the 2012
annual meeting of stockholders of the Company (such meeting, including any
adjournment thereof, the “2012 Annual Meeting”). For purposes of this Agreement,
Charlotte E. Sibley and Bart Weiner, or the director nominees in lieu thereof
determined to be qualified and independent and appointed to the Board pursuant
to the terms of this Section 1(a), are hereinafter referred to as the “New
Nominees.”
     (b) The Company shall, prior to each of the 2011 Annual Meeting and 2012
Annual Meeting, file a definitive proxy statement with the SEC which includes
such information regarding the applicable New Nominee nominated for re-election
as is required by federal securities laws in connection with his or her
nomination by the Company; provided that it shall be a precondition to each such
nomination that the New Nominees cooperate and provide such required information
to the Company as the Company may request. The Board shall recommend that

 



--------------------------------------------------------------------------------



 



the Company’s stockholders vote directly or by proxy in favor of, and shall
otherwise use reasonable commercial efforts to cause, the election of Charlotte
E. Sibley at the 2011 Annual Meeting and of Bart Weiner at the 2012 Annual
Meeting.
     (c) The New Nominees, upon appointment and continuing through their
possible re-election to the Board, will serve as integral members of the Board
and be governed by the same protections and obligations regarding
confidentiality, conflicts of interests, fiduciary duties, trading and
disclosure policies and other governance guidelines, including the Company’s
Code of Conduct, and shall have the same rights and benefits, including (but not
limited to) with respect to insurance, indemnification, compensation and fees,
as are applicable to all independent directors of the Company.
     (d) For the avoidance of doubt, the Company intends to nominate for
election to the Board:
     (i) at the 2011 Annual Meeting, in addition to four (4) Class B directors
(including Charlotte E. Sibley or other applicable New Nominee), (i) two
(2) Class A directors and (ii) one (1) Class C director;
     (ii) at the 2012 Annual Meeting, in addition to Bart Weiner or other
applicable New Nominee, as a Class C director, Charlotte E. Sibley or other
applicable New Nominee (in the event such person did not receive an 80% vote of
stockholders at the 2011 Annual Meeting) as a Class B director, together with
such other individuals as the Board deems appropriate; and
     (iii) at the 2013 annual meeting of stockholders of the Company (such
meeting, including any adjournment thereof, the “2013 Annual Meeting”), and
subsequent annual meetings of the stockholders of the Company, such individuals
as the Board deems appropriate.
     (e) The Company shall not increase the size of the Board beyond twelve
(12) members without the approval of the Company’s stockholders. The Company
will announce a current intention of the Board to reduce the size of the Board
over time through the non-replacement of current directors who retire or are
otherwise unable to serve.
     (f) In furtherance of its recent public disclosures, the Company shall
include and the Board shall recommend the Company’s existing proposal to reduce
the percentage of votes required to elect directors from 80% to a simple
majority in its proxy statement for the 2011 Annual Meeting.
2. Withdrawal of Proposals and Termination of Solicitations.
     (a) Golconda Capital Portfolio, L.P. and William D. Summitt hereby
irrevocably withdraw the nominations of the Original Four Nominees for election
at the 2011 Annual Meeting. The Golconda Group and each Member thereof shall
immediately cease, and shall cause each of their affiliates, associates and
Representatives (each as defined below) to immediately cease any and all efforts
with respect to the nominations and election of the Original Four Nominees and,
to the extent applicable, the solicitation of proxies in connection therewith.
     (b) From the date hereof until November 28, 2012, no Member shall make, and
each shall cause each of its affiliates, associates and Representatives to not
make, any objection to the election of the Company’s director nominees (which
nominees, for the avoidance of doubt, shall include the New Nominees pursuant to
Section 1 above) at the 2011 Annual Meeting and the 2012 Annual Meeting. Each
Member shall, and shall cause each of its associates, affiliates and
Representatives to, vote all shares of common stock of the Company that it is
entitled to vote at the 2011 Annual Meeting, and those that it is entitled to
vote at the 2012 Annual Meeting, in favor of (i) the election of each of the
Company’s director nominees (which nominees, for the avoidance of doubt, shall
include the New Nominees pursuant to Section 1 above at the 2011 Annual Meeting
and 2012 Annual Meeting) and (ii) the proposal put forth by the Company for a
vote by stockholders and recommended for approval by the Board at the 2011
Annual Meeting as contemplated in Section 1(f) above.
     (c) Promptly after the date of this Agreement, the Golconda Group shall
disable access to and remove from the internet, including any servers and caches
within its control, the domain www.americanpacificvalue.com and all websites
with similar content, all sub-domains thereof and all information, data and
materials thereon, none of which

Exhibit 10.1 Page 2



--------------------------------------------------------------------------------



 



shall be re-posted at any time at the same or different domain by any Member of
the Golconda Group or its affiliates, associates or Representatives.
     (d) Each Member agrees not to allege that the Company’s preliminary or
definitive proxy statement, or any preliminary or additional soliciting
materials filed with the SEC in connection with the 2011 Annual Meeting or 2012
Annual Meeting violates the Securities Exchange Act of 1934, as amended, or any
of the rules and regulations promulgated thereunder (the “Exchange Act”), or
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements therein not misleading.
3. Standstill.
     Without the prior written consent of the Board, no Member shall, and each
shall cause each of its respective affiliates, associates and Representatives
not to, do any of the following for a period (the “Restricted Period”)
commencing on the date hereof and ending on November 28, 2012 (provided that if
any such affiliate, associate or Representative violates this Section 3 while
not acting on behalf of any Member, the Golconda Group, upon becoming aware of
such violation, shall use its reasonable best efforts to promptly remedy or cure
such violation; provided, further, that nothing in this Section 3 shall require
any Member of the Golconda Group who is also a stockholder of the Company to
vote in any way (except as required by Section 2(b) of this Agreement) on
matters submitted to stockholders of the Company for their approval):
     (a) acquire, offer or agree to acquire (except by way of stock dividends or
other distributions or offerings made available to holders of voting securities
of the Company generally on a pro rata basis), directly or indirectly, whether
by purchase, tender or exchange offer, through the acquisition of control of
another Person (as defined below), by joining a partnership, limited
partnership, syndicate or other “group” (within the meaning of Section 13(d)(3)
of the Exchange Act), through swap or hedging transactions or otherwise, any
voting securities of the Company or any voting rights decoupled from the
underlying voting securities which would result in the Golconda Group (together
with any other Person or “group” referred to in this Section 3(a)) owning,
controlling or otherwise having any ownership or voting interest in more than
five (5) percent of the outstanding shares of common stock of the Company;
     (b) (i) engage, or in any way participate, directly or indirectly, in any
“solicitation” (as such term is defined in Rule 14a-1(l) under the Exchange Act)
of proxies or consents in any “election contest” with respect to the Company’s
directors (regardless of whether it involves the election or removal of
directors of the Company), (ii) seek to advise, encourage or influence any
Person with respect to the voting of any voting securities of the Company in any
“election contest” with respect to the Company’s directors (regardless of
whether it involves the election or removal of directors of the Company),
(iii) initiate, propose or otherwise “solicit” (as such term is defined in
Rule 14a-1(l) under the Exchange Act) stockholders of the Company for the
approval of stockholder proposals in connection with the election or removal of
directors of the Company, or (iv) induce or attempt to induce any other Person
to initiate any such stockholder proposal; provided, however, that nothing
herein shall limit the ability of the Golconda Group to issue any communication
contemplated by Rule 14a-1(l)(2)(iv) under the Exchange Act stating how they
intend to vote and the reasons therefor with respect to any extraordinary
transaction of any kind or nature between the Company and any third party
unaffiliated with the Golconda Group; provided, further, that nothing herein
shall limit the ability of the Golconda Group to engage, or in any way
participate, directly or indirectly, in any “solicitation” of proxies or
consents relating to a transaction of any kind or nature between the Company and
any third party unaffiliated with the Golconda Group that is being submitted for
a vote of the stockholders;
     (c) form, join or in any way participate in a partnership, syndicate, or
other group, including without limitation any “group” as defined under
Section 13(d)(3) of the Exchange Act, with respect to any voting securities of
the Company in connection with any “election contest” with respect to the
Company’s directors (regardless of whether it involves the election or removal
of directors of the Company), other than, with respect to Golconda Capital
Portfolio, L.P., Golconda Capital Management, LLC and William D. Summitt, a
“group” that includes all or some lesser number of them but does not include any
other Persons;
     (d) deposit any Company voting securities in any voting trust or subject
any Company voting securities to any arrangement or agreement with respect to
the voting thereof, except as expressly set forth in this Agreement;

Exhibit 10.1 Page 3



--------------------------------------------------------------------------------



 



     (e) seek, alone or in concert with others, (1) to call a meeting of
stockholders or solicit consents from stockholders or conduct a nonbinding
referendum of stockholders, (2) to obtain representation on the Board except as
otherwise expressly provided in this Agreement, (3) to effect the removal of any
member of the Board, (4) to make a stockholder proposal at any meeting of the
stockholders of the Company except as otherwise expressly provided in this
Agreement, or (5) to amend any provision of the Company’s certificate of
incorporation or bylaws;
     (f) effect or seek to effect (including, without limitation, by entering
into any discussions, negotiations, agreements or understandings whether or not
legally enforceable with any Person), offer or propose to effect, cause or
participate in, or in any way assist or facilitate any other Person to effect or
seek, offer or propose to effect or participate in, (i) any acquisition of more
than fifteen (15) percent of any securities, or any material assets or
businesses, of the Company or any of its subsidiaries, (ii) any tender offer or
exchange offer, merger, acquisition, share exchange or other business
combination involving more than fifteen (15) percent of any of the voting
securities or any of the material assets or businesses of the Company or any of
its subsidiaries, or (iii) any recapitalization, restructuring, liquidation,
dissolution or other extraordinary transaction with respect to the Company or
any of its subsidiaries or any material portion of its or their businesses,
provided that this Section 3(f) shall not prohibit actions in respect of an
acquisition of, offer to acquire or agreement to acquire, all of the outstanding
shares of common stock of the Company;
     (g) enter into any discussions, negotiations, agreements or understandings
with any Third Party (as defined below) with respect to the foregoing, or
advise, assist, encourage or seek to persuade any Third Party to take any action
with respect to any of the foregoing, or otherwise take or cause any action
inconsistent with any of the foregoing, through any medium or method whatsoever,
including without limitation, e-mail, printed matter, oral communication, or use
of social media.
     For purposes of this Agreement, the terms “affiliate” and “associate” shall
have the respective meanings set forth in Rule 12b-2 under the Exchange Act, and
the term “Third Party” shall mean any Person that is not (i) a party to this
Agreement, (ii) a director or officer of the Company, or (iii) a legal counsel
to any party to this Agreement. For the purposes of this Agreement, the term
“Person” shall mean any individual, partnership, corporation, limited liability
company, or other entity, group, syndicate, trust, government or agency thereof,
or any other association or entity.
     4. Expenses. Following the execution of this Agreement by the Golconda
Group and by the Company, the Company shall promptly reimburse William D.
Summitt, Golconda Capital Portfolio, L.P. and Golconda Capital Management, LLC
for the reasonable, documented and actual out-of-pocket fees and expenses
incurred by them on or prior to the date hereof in connection with (i) the
nominations and potential solicitation of proxies in favor of the election of
the Original Four Nominees, including but not limited to travel expenses, any
fees related to the identification and selection of the Original Four Nominees
and the preparation and filing of all filings with the SEC and (ii) the
negotiation of this Agreement and the preparation and filing of all filings with
the SEC required hereunder, not to exceed $90,000 in the aggregate. All other
fees and expenses incurred by a party hereto, whether in connection with the
matters contemplated by this Agreement or otherwise, shall be borne by such
party.
     5. Confidentiality. Each Member acknowledges that information concerning
the business and affairs of the Company (“Confidential Information”) may be
disclosed to the Golconda Group by the Company or its subsidiaries, or by the
Company’s or its subsidiaries’ directors officers, employees, agents,
consultants, advisors or other representatives, including legal counsel,
accountants and financial advisors (collectively, “Representatives”). Each
Member agrees that the Confidential Information will be kept confidential and
that the Members and their Representatives will not disclose any of the
Confidential Information in any manner whatsoever without the specific prior
written consent of the Company unless disclosure is required by applicable laws,
regulations or valid legal process; provided, however, that the term
“Confidential Information” shall not include information that (a) was in or
enters the public domain, or was or becomes generally available to the public,
other than as a result of disclosure by any Member or any Representative thereof
or (b) was independently acquired by the Member without violating any of the
obligations of any Member, the Golconda Group or their Representatives under
this Agreement or any other confidentiality agreement, or under any other
contractual, legal, fiduciary or binding obligation of any Member or any of
their Representatives. Each Member agrees to undertake reasonable precautions to
safeguard and protect the confidentiality of the Confidential Information, to
accept responsibility for any breach of this Section 5 by any Representatives of
any Members, including taking all reasonable measures (including but not limited
to court

Exhibit 10.1 Page 4



--------------------------------------------------------------------------------



 



proceedings) to restrain such Representatives from prohibited or unauthorized
disclosures or uses of the Confidential Information.
     6. Press Release and Other Public Disclosures. As soon as practicable on or
after the date hereof, the Company shall announce this Agreement and the
material terms hereof by means of a press release in the form attached hereto as
Exhibit A. None of the parties hereto shall make any public statements
(including in any filing with the SEC or any other regulatory or governmental
agency, including any stock exchange) that are inconsistent with, or otherwise
contrary to, the statements in the press release issued pursuant to this
Section 6 or the terms of this Agreement.
     7. Representations and Warranties.
     (a) Each Member of the Golconda Group, on behalf of himself or itself, as
applicable, represents and warrants that (i) such Member has the power and
authority to execute and deliver this Agreement and to perform all such Member’s
obligations and consummate the transactions contemplated hereby, and (ii) this
Agreement has been duly and validly authorized, executed and delivered by such
Member, constitutes a valid and binding obligation and agreement of such Member
and is enforceable against such Member in accordance with its terms.
     (b) The Company hereby represents and warrants that (i) it has the power
and authority to execute and deliver this Agreement and to perform all its
obligations and consummate the transactions contemplated hereby, and (ii) this
Agreement has been duly and validly authorized, executed and delivered by the
Company, constitutes a valid and binding obligation and agreement of the Company
and is enforceable against the Company in accordance with its terms.
     8. Notices. All notices, demands and other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given (a) when delivered by hand, with
written confirmation of receipt, (b) upon sending if sent by facsimile to the
facsimile numbers below, with electronic confirmation of sending, (c) one
(1) day after being sent by nationally recognized overnight carrier to the
addresses set forth below or (d) when actually delivered if sent by any other
method that results in delivery, with written confirmation of receipt:

     
If to the Company:
  With a copy to:
 
   
American Pacific Corporation
  Morrison & Foerster LLP
3883 Howard Hughes Parkway, Suite 700
  425 Market Street
Las Vegas, Nevada 89169
  San Francisco, California 94105
Attention: Chief Executive Officer
  Attention: Zane O. Gresham, Esq.
Facsimile: (702) 794-0714
  Facsimile: (415) 268-7522
 
   
If to the Golconda Group or any Member:
  With a copy to:
 
   
Golconda Capital Management, LLC
  Patton Boggs LLP
P.O. Box 570507
  2550 M Street, NW
Dallas, Texas 75357
  Washington, D.C. 20037
Attention: William D. Summitt
  Attention: Philip G. Feigen, Esq.
Facsimile: (214) 855-4733
  Facsimile: (202) 457-6315

     9. Assignments. This Agreement shall not be assignable by operation of law
or otherwise by any Member without the consent of the Company. Subject to the
foregoing sentence, this Agreement shall be binding upon, inure to the benefit
of, and be enforceable by and against the successors and assigns of each party
to this Agreement.
     10. Remedies. Each of the Members, on the one hand, and the Company, on the
other hand, acknowledges and agrees that irreparable injury to the other party
hereto would occur in the event any of the provisions of this Agreement were not
performed in accordance with its specific terms or was otherwise breached and
that such injury would not be adequately compensable in damages. It is
accordingly agreed that the Members, on the one hand, and the Company, on the
other hand, shall each be entitled to specific enforcement of, and injunctive
relief to prevent

Exhibit 10.1 Page 5



--------------------------------------------------------------------------------



 



any violation of, the terms hereof and the other party hereto will not take any
action, directly or indirectly, in opposition to the party seeking relief on the
grounds that any other remedy or relief is available at law or in equity.
     11. Covenant Not to Sue. Except as set forth in Section 10, the Golconda
Group and each of their affiliates, associates and Representatives on the one
hand, and the Company and each of its affiliates, associates and Representatives
on the other hand, agrees not to sue or otherwise commence or continue in any
manner, directly or indirectly, any suit, claim, action, right or cause of
action relating to any acts or omissions in connection with the 2011 Annual
Meeting, 2012 Annual Meeting or 2013 Annual Meeting, including, without
limitation, the nomination or election of directors, the solicitation of proxies
or any acts or filings in connection therewith; provided, however, that no party
hereto shall be prohibited from enforcing its rights under and pursuant to this
Agreement.
     12. Non-Disparagement. During the Restricted Period, the Golconda Group
shall not disparage the Company or its affiliates, stockholders, officers and/or
directors in any way, including, but not limited to, its name, business
reputation, Board decisions or business practices, except for truthful
statements as may be required by law. The Golconda Group and the Company agree
not to, and to cause their associates, affiliates and Representatives not to,
make any public comments or statements to the press, employees and stockholders
of the Company if such statement or comment is disparaging to the other party,
except for truthful statements as may be required by law.
     13. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware, without regard to
any conflicts of laws principles. The parties agree that any action or
proceeding in respect of any claim arising out of or related to this Agreement
exclusively in the United States District Court for the Southern District of New
York or the Chancery Court of the State of Delaware (each, a “Chosen Court”) and
(i) hereby irrevocably and unconditionally consent to submit to the exclusive
jurisdiction of either Chosen Court for any actions, suits or proceedings
arising out of or relating to this Agreement and the transactions contemplated
hereby, (ii) waive any objection to laying venue in any such action or
proceeding in a Chosen Court and (iii) waive any objection that a Chosen Court
is an inconvenient forum or lacks jurisdiction.
     14. No Waiver. Neither the failure nor any delay by a party in exercising
any right, power or privilege under this Agreement will operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any right, power or privilege
hereunder.
     15. Amendments; Counterparts. Any amendment or modification of the terms
and conditions set forth herein or any waiver of such terms and conditions must
be agreed to in a writing signed by each party hereto. This Agreement may be
executed in counterparts, each of which will be deemed an original, but all of
which together will constitute one and the same agreement. Signatures to this
Agreement transmitted by facsimile transmission, by electronic mail in “portable
document format” (“.pdf”) form, or by any other electronic means intended to
preserve the original graphic and pictorial appearance of a document, will have
the same effect as physical delivery of the paper document bearing the original
signature.
     16. No Third Party Beneficiaries. This Agreement is solely for the benefit
of the parties hereto and is not intended to and does not confer any rights on,
and is not enforceable by, any other Persons.
     17. Entire Agreement. This Agreement contains the entire agreement of, and
supersedes all prior agreements and understandings, both written and oral,
among, the parties with respect to the subject matter hereof.
[Remainder of page intentionally left blank]

Exhibit 10.1 Page 6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement,
or caused the same to be executed by its duly authorized representative, as of
the date first above written.

            AMERICAN PACIFIC CORPORATION
      By:   /s/ JOSEPH CARLEONE         Name:   Joseph Carleone        Title:  
President and Chief Executive Officer        GOLCONDA CAPITAL MANAGEMENT, LLC
      By:   /S/ WILLIAM D. SUMMIT         William D. Summitt, Managing Member   
            GOLCONDA CAPITAL PORTFOLIO, L.P.

By: Golconda Capital Management, LLC, its general partner
      By:   /S/ WILLIAM D. SUMMIT         William D. Summitt, Managing Member   
            WILLIAM D. SUMMITT
      /S/ WILLIAM D. SUMMIT                

Exhibit 10.1 Page 7



--------------------------------------------------------------------------------



 



Exhibit A
Mutually Agreed Form of Press Release
AMERICAN PACIFIC ANNOUNCES NEW DIRECTORS AND
AGREEMENT WITH STOCKHOLDER GOLCONDA
LAS VEGAS, NEVADA, December 14, 2010 — American Pacific Corporation (NASDAQ:
APFC) today announced that it has added two experienced pharmaceutical and
health care executives, Charlotte E. Sibley and Bart Weiner, to its board of
directors. These individuals had been recommended separately by Golconda Capital
Portfolio, L.P. and another of the Company’s stockholders. To accommodate these
individuals joining the board, the Company has expanded the size of its board
from 10 to 12 directors. The board has also announced an intention to reduce the
size of the board over time through the non-replacement of current directors who
retire or are otherwise unable to serve.
In addition, the Company reaffirmed its intention to propose at its next annual
meeting of stockholders that the stockholders amend AMPAC’s certificate of
incorporation to replace the 80% vote requirement for director elections with a
simple majority vote requirement.
The Company also announced that it has entered into an agreement with Golconda
Capital Portfolio, L.P., Golconda Capital Management, LLC, and William D.
Summitt (collectively, “Golconda”) to resolve a potential proxy contest. Among
other agreements among the parties, Golconda will vote their shares in support
of all the Company’s board nominees at the Company’s upcoming annual meeting.
Dr. Joseph Carleone, President and CEO of American Pacific Corporation, stated,
“We are pleased to have resolved these issues so that management and the board
of American Pacific can focus on our principal goal, enhancing stockholder
value, rather than on the expense and distractions of a potential proxy
contest.” Mr. Summitt, Managing Member of Golconda Capital Management, LLC,
stated, “Golconda is pleased that the Company added experienced individuals from
the pharmaceutical industry to the Company’s board of directors, and reaffirmed
its commitment to present to stockholders an amendment to allow a majority vote
on director elections.”
The contents of the agreement with Golconda can be found in a Form 8-K to be
filed by the Company with the Securities & Exchange Commission.
RISK FACTORS/FORWARD-LOOKING STATEMENTS
Statements contained in this press release that are not purely historical are
forward-looking statements within the meaning of the Private Securities
Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933 and
Section 21E of the Securities Exchange Act of 1934. Words such as “intention”,
“will”, “can” and similar expressions are intended to identify forward-looking
statements. The inclusion of forward-looking statements should not be regarded
as a representation by us that any of our expectations will be achieved. Actual
results may differ materially from future results or outcomes expressed or
implied by forward-looking statements set forth in the release due to risks,
uncertainties and other important factors inherent in our business.
Readers of this press release are referred to our Annual Report on Form 10-K for
the fiscal year ended September 30, 2009, our Quarterly Reports on Form 10-Q for
the quarters ended December 31, 2009, March 31, 2010 and June 30, 2010 and our
other filings with the Securities and Exchange Commission for further discussion
of the various factors that could affect our future results. The forward-looking
statements contained in this press release are made as of the date hereof and we
assume no obligation

Exhibit 10.1 Page 8



--------------------------------------------------------------------------------



 



to update for actual results or to update the reasons why actual results could
differ materially from those projected in the forward-looking statements, except
as required by law.
ABOUT AMERICAN PACIFIC CORPORATION
American Pacific Corporation (AMPAC) is a leading custom manufacturer of fine
chemicals, specialty chemicals and propulsion products within its focused
markets. We supply active pharmaceutical ingredients and advanced intermediates
to the pharmaceutical industry. For the aerospace and defense industry we
provide specialty chemicals used in solid rocket motors for space launch and
military missiles. AMPAC also designs and manufactures liquid propulsion
systems, valves and structures for space and missile defense applications. We
produce clean agent chemicals for the fire protection industry, as well as
electro-chemical equipment for the water treatment industry. Our products are
designed to meet customer specifications and often must meet certain
governmental and regulatory approvals. Additional information about us can be
obtained by visiting our web site at www.apfc.com.

Exhibit 10.1 Page 9